Citation Nr: 0207026	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-06 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy, claimed as secondary to service-connected 
cervical dysplasia, cervicitis, and vaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
November 1984 to October 1987.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision by the Seattle, Washington, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for cervical dysplasia, 
cervicitis, and vaginitis, but denied service connection for 
residuals of a hysterectomy as secondary to those conditions.


FINDING OF FACT

The evidence demonstrates a causal connection between the 
veteran's service connected cervical dysplasia, cervicitis, 
and vaginitis and her residuals of a hysterectomy

CONCLUSION OF LAW

Secondary service connection for residuals of a hysterectomy 
is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, 287 F.3d 1377 (2002), and Bernklau v. Principi, No. 
00-7122 (May, 20, 2002), the United States Court of Appeals 
for the Federal Circuit held that the "duty to assist" 
provisions of section 3(a) of the VCAA do not have 
retroactive effect.  The Board remains bound by VAOPGCPREC 
11-2000, which held that they do.  Regardless, for the 
reasons explained below, the matter of VCAA retroactivity is 
moot.]

The Board finds that with respect to the issue addressed on 
the merits herein there has been substantial compliance with 
the mandates of the VCAA and implementing regulations.  The 
claim has been considered on the merits.  The record includes 
service medical records, VA examination reports, and VA 
treatment records.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in January 2001 
correspondence regarding the VCAA, in rating decisions, in 
the statement of the case, and in supplemental statements of 
the case have informed her what she needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations 
(and in light of the determination below), a remand for 
further review in light of the VCAA and implementing 
regulations would serve no useful purpose.  

Factual Background

Service medical records reveal a normal April 1984 enlistment 
examination.  The veteran reported that she had a normal pap 
smear three months earlier.  The veteran had her first child 
in August 1986.  In July and October 1986, pap smears showed 
mild dysplasia.  In June 1987, she was treated for vaginal 
bleeding, caused by cervical ulceration secondary to a past 
gonorrhea infection.  The veteran was again treated in 
October 1987, when cervicitis was diagnosed.  At that time, 
the veteran was sixteen weeks pregnant with her second child.  
On September 1987 examination for separation from service, 
doctors noted the pregnancy and that the uterus was three 
centimeters below umbilicus.  A past history of treatment for 
mild dysplasia was reported, and was not considered 
disabling.

Private medical records from December 1988 to May 1994 reveal 
treatment for vaginal bleeding in December 1988.  Doctors 
found this was secondary to the veteran's pregnancy.  In May 
1990, the veteran complained of bleeding after intercourse.  
She complained of pain on intercourse and post-coital 
bleeding in March 1992.  On examination, the cervix and 
vagina appeared normal, with no inflammation or polyps.  
There was moderate descensus and cystocele of the uterus.  On 
surgical consultation later that month, the examiner noted 
significant uterine enlargement consistent with adenomyosis 
and pelvic relaxation with cervicitis, which caused the 
bleeding and pain.  A hysterectomy was recommended.  On 
admission for the procedure in April 1992, a history of 
significant and progressive uterine descensus, pelvic 
discomfort, cervicitis, post-coital bleeding, and cervical 
pain was noted.  A significant degree of uterus and bladder 
prolapse was seen on examination.  The hysterectomy was 
performed in May 1992.

On April 1998 VA examination, the veteran related her 
gynecological history.  The diagnosis was "cervix dysplasia, 
polypectomy and endometriosis resulting in hysterectomy in 
1992."

On July 1999 VA examination, the veteran attributed her 
hysterectomy to cervical dysplasia, and reported that 
endometriosis was found at the time of her surgery.

On December 2000 VA gynecologic examination, the examiner 
noted that at the time of the hysterectomy, uterine and 
bladder prolapse were diagnosed, along with pain on 
intercourse and postcoital bleeding.  These conditions 
prompted the surgical recommendations.  Records also indicted 
that cervicitis, vaginitis, and cervical dysplasia had been 
diagnosed earlier, but that these conditions had not prompted 
the procedure.  A physical examination of the suprapubic area 
was performed.  The examiner stated that it did not appear, 
based on a careful review of the records, that the veteran 
underwent a hysterectomy due to her history of cervical 
dysplasia, cervicitis, or vaginitis.  "Uterine and bladder 
prolapse are more often than not seen in multiparous women 
due to weakening of the pelvic floor with multiple 
deliveries."

Analysis

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service connected disease or injury. 38 
C.F.R. § 3.310.

The veteran has established service connection for cervical 
dysplasia, cervicitis, and vaginitis.  She now contends that 
her 1992 hysterectomy was required due to those conditions.  
The record includes medical opinions supporting, as well as 
against, her claim.  The Board must weigh this evidence in 
making the determination on the veteran's claim. 

Leading up to the hysterectomy, doctors noted moderate 
descensus and cystocele of the uterus.  A surgical 
consultation in March 1988 noted that the uterine enlargement 
and pelvic relaxation with cervicitis caused the veteran's 
bleeding and pelvic pain.  The uterus was the source of the 
discomfort, and with pelvic relaxation, a hysterectomy was 
recommended.  An April 1998 VA examiner indicated that the 
hysterectomy, at least in part, was necessary for the 
condition of cervix dysplasia.  In contrast, the December 
2000 VA examiner found no relationship between the veteran's 
service-connected conditions and the need for the 
hysterectomy, noting that the uterine and bladder prolapse 
had required the operation, and the dysplasia, cervicitis, 
and vaginitis were merely noted as medical history.

The Board finds that the March 1992 report of consultation by 
the surgeon performing the hysterectomy and the April 1998 VA 
examination report are more persuasive on the point of 
whether the veteran's service-connected cervicitis 
contributed to her need for a hysterectomy.  The surgeon's 
contemporaneous consultation, especially supports this 
finding.  The surgeon directly connected the pelvic 
relaxation and cervicitis, and then stated that the pelvic 
relaxation was the condition which made a hysterectomy the 
most appropriate approach.  A surgeon performing the surgery 
would logically be in the best position to opine why the 
surgery was needed.  The surgeon's opinion is buttressed by 
the April 1998 examiner's opinion.  Further, it is noteworthy 
that while the December 2000 VA examiner opined that there 
were more likely causes for the hysterectomy, that examiner 
did not exclude the service connected conditions as a cause 
of the hysterectomy.

Because the medical evidence establishes that the 
hysterectomy was required, at least in part, the veteran's 
service-connected cervicitis, secondary service connection 
for residuals of a hysterectomy is warranted.


ORDER

Secondary service connection for residuals of a hysterectomy 
is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

